                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:                                             :       CHAPTER 13
                                                   :
SIWANA S. GREEN                                    :
      &                                            :
THOMAS D. GREEN,                                   :
                                                   :       DOCKET NO.: 20-00131-RNO
                      DEBTORS                      :
                                                   :
COMMONWEALTH OF PENNSYLVANIA                       :       OBJECTION TO PLAN
DEPARTMENT OF REVENUE,                             :
                                                   :
                      MOVANT                       :       341 MEETING DATE & TIME:
                                                   :       APRIL 27, 2020, at 12:00 P.M.
              v.                                   :
                                                   :
SIWANA S. GREEN                                    :
      &                                            :
THOMAS D. GREEN,                                   :
                                                   :       RELATED TO DOCKET NO.: 30
                      RESPONDENTS                  :


                     PENNSYLVANIA DEPARTMENT OF REVENUE’S
                      OBJECTION TO DEBTOR’S CHAPTER 13 PLAN


       NOW COMES,          the   Commonwealth     of   Pennsylvania,   Department    of Revenue

(“Department”), by and through its Office of Chief Counsel, and Counsel Joseph J. Swartz, and

objects to the confirmation of the above-captioned Debtors’ Chapter 13 Plan (“Plan”) filed on

March 3, 2020, and docketed at number 30, as authorized by 11 U.S.C. § 1324(a), for the following

reasons:

       1. The Department objects to the confirmation of the Plan on the grounds that the Plan does

           not comply with the provisions of Chapter 13, and Title 11 in general, as required by 11




Case 5:20-bk-00131-RNO           Doc 38 Filed 03/25/20 Entered 03/25/20 14:02:13            Desc
                                 Main Document    Page 1 of 3
        U.S.C. § 1325(a)(1), because it does not provide for the full payment of all Department

        claims entitled to priority under 11 U.S.C. § 507, as required by 11 U.S.C. § 1322(a)(2).



     2. Specifically, Debtors’ Plan fails to provide for payment of the Department’s Proof of

        Claim, as required by the Bankruptcy Code. The Department’s Proof of Claim is broken

        down as follows: (1) an Unsecured Priority Claim in the amount of $4,252.07 for

        Pennsylvania Personal Income Tax (PIT) liabilities of Debtors for the 2016 through

        2018 tax years; and (2) an Unsecured Nonpriority Claim in the amount of $638.85 for

        PIT liabilities of Debtors for the 2013 and 2016 through 2018 tax years.



     3. Debtors’ Chapter 13 Plan does not adequately provide for the Department’s claim.

        Specifically, the failure of Debtors’ Plan to provide for the full payment of the

        Department’s Proof of Claim, including its priority claims, violates 11 U.S.C. §§ 502(a)

        & 1322(a)(2).



     4. The Department also objects to the confirmation of Debtors’ Plan on the grounds that the

        Plan is underfunded.



     5. For the foregoing reasons, Debtor’s Chapter 13 plan does not comply with the applicable

        provisions of the Bankruptcy Code and cannot be confirmed. See 11 U.S.C. § 1325(a).




                                              2

Case 5:20-bk-00131-RNO         Doc 38 Filed 03/25/20 Entered 03/25/20 14:02:13             Desc
                               Main Document    Page 2 of 3
       WHEREFORE, the Department respectfully requests that the confirmation of the Debtors’

Chapter 13 Plan be DENIED unless and until the Debtors submit an Amended Plan which provides

for the full payment of the Department’s claim(s) in the proper classification(s) and amount(s).



                                                       Respectfully submitted by,



DATE: March 25, 2020                         By:       /s/ Joseph J. Swartz_______
                                                       Joseph J. Swartz
                                                       Counsel
                                                       PA Department of Revenue
                                                       Office of Chief Counsel
                                                       P.O. Box 281061
                                                       Harrisburg, PA 17128-1061
                                                       PA Attorney I.D.: 309233
                                                       Phone: (717) 346-4645
                                                       Facsimile: (717) 772-1459
                                                       Email: JoseSwartz@pa.gov




                                                   3

Case 5:20-bk-00131-RNO          Doc 38 Filed 03/25/20 Entered 03/25/20 14:02:13                Desc
                                Main Document    Page 3 of 3
